DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s amendment, filed on 01/26/2021 has been considered. Claims 1-9 have been cancelled and claims 10-18 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (US Pub No. US 2016/0021127).

10, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device comprising:
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 a second communications unit (Fig. 1 e.g. “OBD Female Port 260”) configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”) which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”).

Regarding claim 17, Yan teaches a method for filtering safety-relevant interventions, between a first communications unit, configured to exchange data with at least one bus system of a vehicle, and a second communications unit, configured to exchange data with an external processing, the method comprising: filtering data transfer between the first communications unit and the second communications unit as a function of a parameter received by the third communications unit, wherein the third communications unit differs from the first communications unit and the second communications unit. (Examiner notes: Claim 17, a method claim, is a parallel of Claim 10 thus rejected similarly as above with detailed mappings omitted).

Regarding claim 11, Yan teaches wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”), 
the data transfer is completely interrupted ([0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) or data are partially filtered.

Regarding claim 13, Yan teaches wherein the third communications unit (Fig. 1 e.g. “Communication Module 240”) is configured for a wireless data exchange ([0020] “communication module 240 supports the wireless communication”), 
the wireless data exchange being via W-LAN, wireless mobile radio technology, or Bluetooth ([0020] “communication module 240 supports … protocols such as Wi-Fi, 3G, 4G or Bluetooth”).

Regarding claim 15, Yan teaches wherein the device is a discrete component (Fig 1 e.g. OBD-II CAN Message Screening System 200),
configured to be connected to an interface of the vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”), 
the interface being an OBD jack (Fig. 1 e.g. “OBD male Port 270”, Fig 1 shows the OBD-II CAN message screening system 200 communicating with the vehicle 300 using a OBD male Port 270, so it is inherent that the vehicle 300 must contain a OBD female port, is an OBD jack).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Pub No. US 2016/0021127) in view of Litichever (Pub No. US 20150020152).

Regarding claim 16, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device including: 
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
 	a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 	a second communications unit (Fig. 1 e.g. “OBD Female Port 260”)  configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”)  which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
 	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”).
Yan does not teach a gateway control unit of a vehicle-internal bus system.
However, Litichever teaches a gateway control unit of a vehicle-internal bus system (Fig 4 e.g. 302 Gateway/Bridge).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Litichever. One of ordinary skill in the art would have been motivated to make this modification in order to increase security by allowing the filtering system to directly block connections on CAN bus systems between ECU’s if the one of the ECU become compromised to hackers ([0013] of Litichever).

Regarding claim 12, Yan teaches the second communications unit (Fig. 1 e.g. “OBD Female Port 260”).
Yan does not teach configured for a wireless data exchange, the wireless data exchange being via one of W-LAN, wireless mobile radio technology, or Bluetooth.
However, Litichever teaches configured for a wireless data exchange ([0132] “the security system 703 is placed between an ECU that has an external interface 109 (physical or wireless e.g. radio or telematics)”), 
the wireless data exchange being via one of W-LAN, wireless mobile radio technology ([0132] “wireless e.g. radio or telematics), or Bluetooth.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Litichever. One of ordinary skill in the art would have been motivated to make this modification in order to remotely check vehicle diagnostics.

Regarding claim 18, Yan teaches wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”), 
the data transfer is completely interrupted ([0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) or data are partially filtered.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Pub No. US 2016/0021127) in view of Noda (Pub No. US 2015/0358329).

Regarding claim 14, Yan teaches the third communications unit (Fig. 1 e.g. “Communication Module 240”).
Yan does not teach configured for a wired data exchange with an input device which is situated inside the vehicle.
Noda teaches configured for a wired data exchange (Fig. 9 Vehicle Velocity Sensor 261, [0063] “vehicle velocity information … in-car network conforms with CAN standard”) which is situated inside the vehicle ([0106] “the vehicle information acquisition unit 218 … acquire the information from the vehicle velocity sensor 261 … means of communication via the in-car network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Noda. One of ordinary skill in the art would have been motivated to make this modification in order to increase the security and safety of vehicle’s electronic system by preventing data acquisition while vehicle in motion ([0101] of Noda).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
Applicant’s Argument
In the remarks, the applicant argued nowhere, however, does Yan disclose or suggest the control unit filters data transfer between the first communications unit and the second communications unit as a function of a parameter received by the third communications unit.
Examiner’s Response
The examiner respectfully disagrees with applicant’s argument. As stated in the previous office action sent on 11/24/2020.
The reference Yan teaches the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter (e.g., [0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”).
Further explanation, Yan discloses the control unit (Fig 1 e.g.  MCU 210) filters data transfer ([0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) between the first communications unit (Fig 1 “OBD Male Port 270”) and the second communications unit (Fig 1 “OBD Female Port 260”, [0018]) as a function of a parameter received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”, [0020] “The communication module 240 is responsible for communicating with the mobile application 100”).

    PNG
    media_image1.png
    492
    696
    media_image1.png
    Greyscale


 [0018] “FIG. 1 is a block diagram of an OBD-II CAN message screening system according to some embodiments of the present application. The OBD-II CAN message screening system 200 includes a micro controller unit (MCU) 210. The MCU 210 is electrically coupled to a command statistics module 220, an OBD-II CAN message whitelist 230, an OBD-II CAN message blacklist 235, a communication module 240, and a CAN message processing module 250, respectively. In some embodiments, the OBD-II CAN message screening system 200 further includes an OBD female port 260 and an OBD male port 270. Through the OBD female port 260, the OBD-II CAN message screening system 200 is electrically coupled to a vehicle diagnostic device 400 so that the vehicle diagnostic device 400 can send diagnostic commands to the vehicle 300 through the OBD male port 270 and receive diagnostic information from the vehicle 300 through the OBD male port 270.” 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411